Title: To James Madison from William Clark, 28 June 1806
From: Clark, William
To: Madison, James



Sir,
Boston June 28th. 1806.

Having at this time no private Correspondent at the Seat of Government will I hope, plead my excuse for addressing you.  You will probably recollect my enquiries respecting the Consulate of Rotterdam & the intimation in reply, that it had not been determined to change the existing arrangements at that place.  Should this still remain to be the case, my present object would be to obtain an appointment for Bilboa & St. Sebastian’s.  In Support of this application & the utility of a Consular establishment at those Ports, more especially at Bilboa, where there is at all times a very Considerable trade from the United States, the Signatures of a number of respectable Commercial characters may be procured.  I have however forwarded only the enclosed few lines from Doctor Eustis, presuming other formalities could add nothing material to the general information possessed by Government.
I am well aware that my own views & personal accommodation, neither can nor ought to influence those on whom this matter depends; but to you Sir, I shall feel greatly obliged by every attention or good Office which may promote & accelerate the success of this application: provided you Should deem Such an appointment advantageous to the Commerce of the United States.  And on no other terms should I presume to ask, or expect to receive your notice.  I have the honor to be Sir, With the highest respect Your Most Obedient Servant

Wm: Clark

